Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                        CLAIM INTERPRETATION
 2.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
           The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholder  coupled with functional language and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier:
Claim 1 (and dependent claims 2-20):
       an image obtainer that obtains a first ultrasound image generated based on ultrasounds, and a second  ultrasound image generated before the first ultrasound image;
an evaluator that evaluates a distribution of motions at a part of tissue in the first ultrasound image, and a corresponding part of the tissue in the second ultrasound image; and
           an output controller that performs control of outputting an evaluation result of the evaluator. 
        
If Applicant asserts that the claim element “unit” is a limitation that does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.


                	 Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


4.         Claims 1-6 and  8-17 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20150302604) in view of Golemati et al. (Ultrasound-Image-Based Cardiovascular Tissue Motion Estimation, 2016 IEEE 1937-3333, IEEE REVIEW IN BIOMEDICAL ENGINEERING, VOL. 9, 2016).
            Regarding claims 1, 21 and 22 LEE disclose ultrasound image evaluation (LEE, paragraph 0022 disclose volume data include ultrasound volume data and paragraph 0204, LEE disclose the medical imaging apparatus [ultrasound]  analyze the motion of the muscle tissue of the object and display a motion vector corresponding to the analyzed motion. For example, the medical imaging apparatus may acquire a motion vector of a portion of the muscle tissue by using a difference between the coordinate value of the portion in a previous frame and that of the portion in a current frame, and display the acquired motion vector on the display unit and also paragraph 0207. This corresponds to ultrasound evaluating motion vector of the muscle tissue) comprising:
           obtaining a first ultrasound image generated based on ultrasounds, and a second ultrasound image generated  before the first ultrasound image (LEE, FIGS. 13A-13B, paragraph 0022, paragraph 0207 LEE states when a user selects a first region 1070 of the muscle tissue, the medical imaging apparatus 400 may acquire a motion vector of the first region 1070 by comparing a coordinate value of the first region 1070 in a previous frame (i.e., an (n-1)th frame) with that of the first region 1070 in a current frame (i.e., the n-th frame 1010). The coordinate value may be a 3D coordinate value, and the medical imaging apparatus 400 may indicate via an arrow the acquired motion vector on . This obviously corresponds to obtaining a first ultrasound image generated based on ultrasounds, and a second ultrasound image generated  before the first ultrasound image);
           evaluating a distribution of motions at a part of tissue in the first ultrasound image, and a corresponding part of the tissue in the second ultrasound image (LEE FIGS. 13A-13B, paragraph 0022 disclose ultrasound volume image data and paragraph 0207 LEE states when a user selects a first region 1070 of the muscle tissue, the medical imaging apparatus 400 may acquire a motion vector of the first region 1070 by comparing a coordinate value of the first region 1070 in a previous frame (i.e., an (n-1)th frame) with that of the first region 1070 in a current frame (i.e., the n-th frame 1010). The coordinate value may be a 3D coordinate value, and the medical imaging apparatus 400 may indicate via an arrow the acquired motion vector on a 3D coordinate space 1015 included in the n-th frame 1010. Motion vector and indication of motion vector by obviously corresponds to evaluating a distribution of motions at a part of tissue in the first ultrasound image, and a corresponding part of the tissue in the second ultrasound image) ; and
           outputting an evaluation result (LEE paragraph 0204, LEE disclose the medical imaging apparatus [ultrasound]  analyze the motion of the muscle tissue of the object and display a motion vector corresponding to the analyzed motion. For example, the medical imaging apparatus may acquire a motion vector of a portion of the muscle tissue by using a difference between the coordinate value of the portion in a previous frame and that of the portion in a current frame, and display the acquired motion vector 
          Furthermore in the same field of endeavor Golemati disclose evaluating a distribution of motions at a part of tissue in the first ultrasound image, and a corresponding part of the tissue in the second ultrasound image ((Golemati Abstract Estimation of tissue motion and displacement from ultrasound image from sequence of images by registration and paragraph III, MEASUREMENT OF TISSUE MOTION, page 210, left-column, lines 11-26); and
         outputting an evaluation result (Golemati in Fig. 4, shows display of the color coded distribution of motion derived).                 
        Therefore it would have been obvious to one having ordinary skill in the art before the filing of the claimed invention to evaluate a distribution of motions at a part of tissue in the first ultrasound image, and a corresponding part of the tissue in the second ultrasound image to output the evaluation result of motion of the tissue by displaying motion distribution as shown by combination of LEE and Golemati because such a process of evaluation provide early diagnosis of various diseases or surgical procedure.    
            Regarding claim 2 LEE disclose evaluating distribution of motion based on the motion direction of and the corresponding part of the tissue (LEE paragraph 0207, motion vector is indicated by arrow).
            Golemati disclose evaluating distribution of motion based on the motion direction of the part of the tissue and the corresponding part of the tissue (Fig.4 Golemati disclose distribution of motion part of the tissue  and the corresponding part of the tissue).

ultrasound image (Abstract, in Fig. 4  Golemati shows distribution motion of tissue in plurality of direction for plurality ROIs of the issue) .
            Furthermore LEE disclose detection of motion direction of tissue paragraphs 0207 and 0210-0211, it would be obvious to detect motion of different  ROIs of the tissue and also note paragraph 0224).
            Regarding claim 4 LEE disclose evaluator generating a pattern of colors or  arrows according to the motion directions, as the evaluation result (LEE, paragraphs 0210-0211, LEE disclose the medical imaging apparatus 400 may display a coordinate value indicated by the motion vector (i.e., an arrow) by using a text. The medical imaging apparatus 400 may display a color corresponding to a motion vector on a medical image). 
           Golemat disclose evaluator generating a pattern of colors or  arrows according to the motion directions, as the evaluation result (Golemati Fig. 4 color coding of the motion vector).
          Regarding claims 5, LEE disclose evaluation result by digitizing the motion vector (LEE in paragraph 0022, states The image processing unit extracts the muscle tissue figure by connecting a first point where a first voxel included in the 3D image is located in n-th frame data to a second point where the first voxel is located in (n+1)th frame data. Since motion vector is extracted in image using voxel therefore it is obvious in the system LEE evaluation of motion vector is digitized).

               Regarding claim 8 LEE disclose evaluator generates the evaluation value, based on motion vectors in a region including one or more pixels in the first ultrasound image and the second ultrasound image. (LEE in paragraph 0022, states The image processing unit extracts the muscle tissue figure by connecting a first point where a first voxel included in the 3D image is located in n-th frame data to a second point where the first voxel is located in (n+1)th frame data and  Since motion vector is extracted in image using voxel and LEE, FIGS. 13A-13B, paragraph 0022, paragraph 0207 LEE states when a user selects a first region 1070 of the muscle tissue, the medical imaging 
               Regarding claim 9 LEE disclose evaluator generates the evaluation value based on the distribution of motion vector when evaluating distribution of motion (LEE FIGS. 13A-13B, paragraph 0022 disclose ultrasound volume image data and paragraph 0207 LEE states when a user selects a first region 1070 of the muscle tissue, the medical imaging apparatus 400 may acquire a motion vector of the first region 1070 by comparing a coordinate value of the first region 1070 in a previous frame (i.e., an (n-1)th frame) with that of the first region 1070 in a current frame (i.e., the n-th frame 1010). The coordinate value may be a 3D coordinate value, and the medical imaging apparatus 400 may indicate via an arrow the acquired motion vector on a 3D coordinate space 1015 included in the n-th frame 1010 and paragraphs 0210-0211 LEE disclose motion vector is represented by arrow and color. This obviously corresponds to evaluator generates the evaluation value based on the distribution of motion vector when evaluating distribution of motion).
               Furthermore regarding claim 9, Golemati Figs.3-4.
               Regarding claim 10  LEE disclose evaluates the motions of at least two pieces of tissue in a region of interest (Fig. 1 user, input,  LEE paragraph 0214 states the medical imaging apparatus 400 may acquire a motion vector of the selected first region 
             Further Golemati disclose in Fig. 4 selecting different or plurality ROIs in the tissue.
              Regarding claim 11 LEE disclose display controller that display the ultrasound image to display the ultrasound image with the evaluation result added to ultrasound image (Fig. 13A-13D and paragraph 0214).
             Also see Golemati fig. 4 motion vector is display over ultrasound image.
             Regarding 12 LEE disclose display controller changes a color of region of interest in the ultrasound images displayed on the display, according to the evaluation result of the evaluator (LEE paragraph  0214 the medical imaging apparatus 400 may acquire a motion vector of the selected first region 1070 by analyzing the motion of a muscle tissue curve of the first region 1070, and may display a color corresponding to the coordinate value indicated by the acquired motion vector on the first region 107. It is obvious that color change for region based on motion value and direction)
             Golemati in fig. 4 shows motion vector for different ROI with different color.
             Regarding claim 13 LEE disclose evaluating the distribution of motions, based on a first evaluation value for the  ultrasound image obtained by the image obtainer in a first time period, and a second evaluation value for the ultrasound image obtained by the image obtainer in a second time period (LEE, FIGS. 1, 13A-13B, Fig. 1 shows user 
               Regarding claim 14, LEE disclose evaluator evaluates the distribution of motions, based on a difference between the first  evaluation value and the second evaluation value (LEE, FIGS. 13A-13B, paragraph 0022, paragraph 0207 LEE states when a user selects a first region 1070 of the muscle tissue, the medical imaging apparatus 400 may acquire a motion vector of the first region 1070 by comparing a coordinate value of the first region 1070 in a previous frame (i.e., an (n-1)th frame) with that of the first region 1070 in a current frame (i.e., the n-th frame 1010). The coordinate value may be a 3D coordinate value, and the medical imaging apparatus 400 may indicate via an arrow the acquired motion vector on a 3D coordinate space 1015 included in the n-th frame 1010 .It would be obvious to obtain first region selected by user in first time period and user select second region to obtain motion vector as obtained for the second region in second time period and also see paragraph 0209 of LEE. Furthermore it would be obvious to obtain difference value of magnitude of motion 
              Regarding claim 15 LEE disclose the display controller causes the display to display the first evaluation value and the corresponding ultrasound image, and the second evaluation value and the corresponding ultrasound image (LEE . FIGS. 13A-13B, paragraph 0022, paragraph 0207   It would be obvious in the system of LEE to obtain motion vector of two regions by user selecting the first region and obtain motion vector of first region and select second region of tissue and obtain motion vector in second time period and  display the first evaluation value and the corresponding ultrasound image, and the second evaluation value and the corresponding ultrasound image).
              Regarding claim 16 LEE disclose evaluator calculates an image similarity between the ultrasound image corresponding to the first evaluation value and the ultrasound image corresponding to the second evaluation value (LEE, FIGS. 13A-13B, paragraph 0022, paragraph 0207 LEE states when a user selects a first region 1070 of the muscle tissue, the medical imaging apparatus 400 may acquire a motion vector of the first region 1070 by comparing a coordinate value of the first region 1070 in a previous frame (i.e., an (n-1)th frame) with that of the first region 1070 in a current frame (i.e., the n-th frame 1010). The coordinate value may be a 3D coordinate value, and the medical imaging apparatus 400 may indicate via an arrow the acquired motion vector on a 3D coordinate space 1015 included in the n-th frame 1010 .It would be obvious to obtain first region selected by user in first time period and user select second region to 
              Regarding claim 17 LEE disclose storage that stores the ultrasound images, and evaluation results of the evaluator that correspond to the respective ultrasound images (LEE . FIGS. 13A-13B, paragraph 0022, paragraph 0207   It would be obvious in the system of LEE to obtain motion vector of two regions by user selecting the first region and obtain motion vector of first region and select second region of tissue and obtain motion vector in second time period and  display the first evaluation value and the corresponding ultrasound image, and the second evaluation value and the corresponding ultrasound image. It is obvious that LEE includes storage to store ultrasound images, and evaluation results of the evaluator that correspond to the respective ultrasound because the system of LEE is digital system as shown in fig. 1 of LEE);
             display controller reads, from the storage, the first evaluation value and the corresponding ultrasound image, and displays the value and image on the display, before calculation of the second evaluation  value (LEE . FIGS. 1, 13A-13B, paragraph 0022, paragraph 0207   It would be obvious in the system of LEE to obtain motion vector of two regions by user selecting the first region and obtain motion vector of first region and select second region of tissue and obtain motion vector in second time 
              Regarding claim 18 LEE disclose target frame to be evaluated is selected by user (Fig. 1, paragraph 0207 LEE states As illustrated in FIGS. 13A-13D, when a user selects a first region 1070 of the muscle tissue, the medical imaging apparatus 400 may acquire a motion vector of the first region 1070 by comparing a coordinate value of the first region 1070 in a previous frame (i.e., an (n-1)th frame) with that of the first region 1070 in a current frame (i.e., the n-th frame. Since user is selecting region in the image frame it also obvious that the system LEE includes user the target frame to evaluated for motion vector). 
             Regarding claims 16 and 19, LEE disclose the evaluator determines whether to exclude a value of the similarity pertaining to frames according to amounts of motion of the ultrasound images or not (LEE paragraph 0209, states motion vectors of the first region 1070 that respectively correspond to the (n+2)th frame 1030 and the (n+3)th frame 1040 may be acquired and respectively displayed on 3D coordinate spaces 1035 and 1045 via arrows. In the system of LEE would be obvious to detect similarity of frames such as by registration to detect the motion of tissue region when there is perfect similarity between frame and therefore no motion  is detected that frame value of motion obviously can be excluded because LEE is detecting motion).
             Regarding claim 20 LEE disclose obtain ultrasound images when two or more different types tissue are present (paragraph 0022 shows  ultrasound imaging and paragraph 0224, LEE states.  Although a muscle tissue has been illustrated above, a 
 
   5.        Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20150302604) in view of Golemati et al. (Ultrasound-Image-Based Cardiovascular Tissue Motion Estimation, 2016 IEEE 1937-3333, IEEE REVIEW IN BIOMEDICAL ENGINEERING, VOL. 9, 2016) and further in view of Ichikawa (US 8211021).         
              Regarding claim 7 LEE disclose   paragraph 0022 disclose volume data include ultrasound volume data and paragraph 0204, LEE disclose the medical imaging apparatus [ultrasound]  analyze the motion of the muscle tissue of the object and display a motion vector corresponding to the analyzed motion. For example, the medical imaging apparatus may acquire a motion vector of a portion of the muscle tissue by using a difference between the coordinate value of the portion in a previous frame and that of the portion in a current frame, and display the acquired motion vector on the display unit).
            LEE and Golemati  however have not explicitly diclose  performs spatial compound processing by using an ultrasound image obtained by transmitting ultrasounds in a first direction, and an ultrasound image obtained by transmitting ultrasounds in a second direction different from the first direction.
 performing spatial compound processing by using an ultrasound image obtained by transmitting ultrasounds in a first direction, and an ultrasound image obtained by transmitting ultrasounds in a second direction different from the first direction).
            Therefore it would have been obvious to one having ordinary skill in the art before filing of the claimed invention to perform spatial compound processing by using an ultrasound image obtained by transmitting ultrasounds in a first direction, and an ultrasound image obtained by transmitting ultrasounds in a second direction different from the first direction in the system of LEE as show by Ichikawa because such a process provide  user to easily understand the state of the site to be examined and 
                                     Communication
6.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667


Primary Examiner, Art Unit 2624
August 8, 2021